DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10511022. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a lead-based alloy comprising, in percent by total alloy weight: 0.0010% to 0.0300% antimony; 0.0010% to 0.0300% arsenic; and 0.0010% to 0.0090% tin.
4.	Claims 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10511022. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a process for the production of a lead-acid battery electrode, the process comprising: mixing water and a doped leady oxide powder to produce an intermediate paste, wherein the doped leady oxide powder comprises an oxidation .
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 21 and 28 do not specify which element is comprised as the balance.  
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 21-25, 28-32 and 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (U.S. Patent Publication 2004/0091777).
Regarding claims 21, 22, 28, 29, 35 and 36, Lam discloses a lead-based alloy comprising: 250-1000 ppm bismuth, up to and including 10 ppm antimony, up to and including 20 ppm arsenic, and 5-80 ppm tin (Paragraphs 0028-0031).
As to claims 23, 30 and 37, Lam teaches that the lead-based alloy comprises 20-100 ppm silver (Paragraph 0030).
Regarding claims 24, 25, 31, 32, 38 and 39, Lam states that the lead-based alloy comprises up to 20 ppm, preferably up to 12 ppm thallium (Paragraphs 0031-0032).
Regarding claims 28 and 35, Lam teaches that an oxidation process is performed on the lead-based alloy in air along with ball milling to form a doped leady oxide powder, which is mixed with water and sulfuric acid and formed into a paste, applied to a metal grid, and cured using a controlled temperature and relative humidity to form an electrode for a lead acid battery (Paragraphs 0001-0004).
Lam teaches every limitation of claims 21-25, 28-32 and 35-39 of the present invention and thus anticipates the claims.
21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osumi (JP Publication H09-283137).
Regarding claims 21 and 22, Osumi discloses a lead-based alloy comprising: 0.002-0.03 wt% ppm bismuth, 0.0002-0.002 wt% antimony, 0.0002-0.002 wt% arsenic, and 0.0001-0.003 wt% tin (Paragraph 0005).
As to claim 23, Osumi teaches that the lead-based alloy comprises 0.0005-0.002 wt% silver (Paragraph 0005).
Regarding claims 24 and 25, Osumi does not state that thallium is included.  Thus, the amount of thallium is close to 0.
Osumi teaches every limitation of claims 21-25 of the present invention and thus anticipates the claims.
Allowable Subject Matter
10.	Claims 26, 27, 33, 34, 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722